Case 8:20-cv-02775-VMC-AAS Document 56 Filed 09/07/21 Page 1 of 3 PageID 733




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   COLONY INSURANCE COMPANY,

         Plaintiff,

   v.                                    Case No. 8:20-cv-2775-VMC-AAS

   MAGNEGAS WELDING
   SUPPLY-SOUTHEAST, LLC, et al.,

        Defendants.
   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   United   States    Magistrate    Judge    Amanda   Arnold   Sansone’s

   Amended Report and Recommendation (Doc. # 55), filed on August

   20, 2021, recommending that Plaintiff’s Motion for Taxation

   of Costs (Doc. # 48) be granted in part and denied in part.

         As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Amended Report and Recommendation and

   grants in part and denies in part the Motion for Taxation of

   Costs.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject   or    modify   the     magistrate    judge’s   report    and


                                     1
Case 8:20-cv-02775-VMC-AAS Document 56 Filed 09/07/21 Page 2 of 3 PageID 734




   recommendation.     28    U.S.C.       §   636(b)(1);   Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the Magistrate Judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Amended Report and Recommendation (Doc. # 55) is

         ACCEPTED and ADOPTED.

   (2)   Plaintiff’s Motion for Taxation of Costs (Doc. # 48) is

         GRANTED in part and DENIED in part. Plaintiff is awarded

         $520.00 in costs against Defendants MagneGas Welding

         Supply-Southeast, LLC f/k/a Equipment Sales & Service,


                                      2
Case 8:20-cv-02775-VMC-AAS Document 56 Filed 09/07/21 Page 3 of 3 PageID 735




         Inc. and Taronis Fuels, Inc., joint and severally. The

         Clerk   is   directed   to   enter   a   judgment    of   costs

         accordingly.

         DONE and ORDERED in Chambers in Tampa, Florida, this 7th

   day of September, 2021.




                                      3
